DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 02/10/2022 is acknowledged.
Claims 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a locking-releasing structure in claim 1 which is disclosed in this application in various embodiments including locking-releasing structure 191-198.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4 and 15 are objected to because of the following informalities:  
Claim 4, line 3, “a” should be inserted before “motor shell”.  
Claim 15, line 8, “the” should be inserted before “elevating groove”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, “a needle driver” is indefinite because it is unclear if this element is the same as or different than the previously recited needle driver. For examination purposes, it is assumed that the elements are the same.
Claim 1, line 7, “an acupuncture needle” is indefinite because it is unclear if this element is the same as or different than the previously recited acupuncture needle. For examination purposes, it is assumed that the elements are the same.
Claim 5, line 2, “a needle driver” is indefinite because it is unclear if this element is the same as or different than the previously recited needle driver. For examination purposes, it is assumed that the elements are the same.
Claim 6 recites the limitation "the needle top" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the needle top" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the needle top" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the needle top" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 3-4, “a locking-releasing structure” is indefinite because it is unclear if this element is the same as or different than the previously recited locking-releasing structure. For examination purposes, it is assumed that the elements are the same.
Claim 15 recites the limitation "the pull pole" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the bottom" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the deep notch" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the needle top" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18, line 1, “an electromagnet” is indefinite because it is unclear if this element is the same as or different than the previously recited electromagnet. For examination purposes, it is assumed that the elements are the same.
Claim 18, line 2, “a needle driver” is indefinite because it is unclear if this element is the same as or different than the previously recited needle driver. For examination purposes, it is assumed that the elements are the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 11, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0361229 (Na).
1. Na discloses an automatic acupuncture device (module 920) comprising a case (outer casing 922D); a motor (motor 922A) configured to provide force to move a needle driver (drive shaft 922C) linearly after powered on (P0072). The device includes the needle driver that is configured to move linearly under the force of the motor or electromagnet to push an acupuncture needle (needles 924A) in a needle gadget (needle module 924) into human body (FIG. 10E; P0074). The needle gadget includes a needle tube (shell 924E) and the acupuncture needle inside the needle tube (FIG. 10A; P0074). The needle tube has a ceiling, a wall and a floor (FIG. 10A). The needle gadget is configured to keep the acupuncture needle with the needle tube before, during and after acupuncture treatment, so that the acupuncture needle will not be exposed to air outside of the needle tube to cause injury (FIG. 10D-10E; P0074). The device has a needle gadget chamber (e.g., distal portion of outer casing 922D including recess 922G) that is configured to house the needle gadget (e.g., see recess 922G housing at least a portion of needle module 924 in the form of drive shaft connecting arms 924D in FIG. 10D and P0074), allowing the needle gadget being put into or taken out of the needle gadget chamber detachably (FIG. 10A-10D; P0075). The device has a locking-releasing structure (e.g., drive coupling tabs 924B of needle module 924 which control connecting/locking arms 924C and drive shaft connecting arms 924D to lock/release the needle module 924 to the interface 925 which is the same as disclosed in this application) that is configured to lock the needle gadget in the needle gadget chamber so that the needle gadget will not fall out of the needle gadget chamber during acupuncture treatment (FIG. 10A-10D; P0073 and P0076-P0078), and that is also configured to release the needle gadget from the needle gadget chamber after acupuncture treatment (P0071). 
2. The automatic acupuncture device has a control circuit (module 910) configured to control device starting, needle insertion, needle manipulation, needle removing, and/or user interface displaying (FIG. 9A; P0064-P0066). 
5. The motor is configured as a linear motor, and is connected with the needle driver on its motor shaft (drive arm 922B), when powered on, the motor shaft and the needle driver move linearly (FIG. 9C-9D; P0072). 
7. The needle driver is a vertical pole, and the needle tube ceiling of the needle gadget has a hole to allow the needle driver vertically entering into the needle tube, getting in touch with the needle top and pushing the needle (FIG. 10A-10D; P0074). 
11. The locking-releasing structure comprises a locking head (e.g., head defined by recess 925D), and the needle tube of the needle gadget has a locking notch (e.g., notch defined by arm 924C). When the needle gadget is pushed into the needle gadget chamber and the locking head is pressed into the locking notch of the needle tube, the needle gadget is locked in the chamber (FIG. 10A-10D; P0073 and P0076). 
16. The needle driver has a shape of a fork or a clip (see drive shaft tip 922F), which is used to clamp on the needle top (arms 924D) to move the needle (FIG. 10D-10E; P0074 and P0078).
19. The automatic acupuncture device has a rechargeable battery to power the motor or the electromagnet (FIG. 4A-4B and 9A-9B; P0048 and P0068). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0361229 (Na), as applied to claim 1 above, and further in view of US 6,423,014 (Churchill).
Na discloses the invention substantially as claimed as discussed above but does not disclose the motor being a rotary motor. Churchill teaches an acupuncture device in the same field of endeavor having a rotary motor whose motor shaft rotates when powered on where a transmission system converts a rotary motion to a linear motion (col. 11, lns. 54-67) for the purpose of linearly driving the needle with rotary power (col. 11, lns. 54-67). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Na to be a rotary motor as taught by Churchill in order to linearly drive the needle with rotary power.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0361229 (Na), as applied to claim 1 above, and further in view of US 2008/0097505 (Kim).
Na discloses the invention substantially as claimed as discussed above and further discloses the power source for the needle driver being a motor such that it does not disclose the power source being an electromagnet. Kim teaches an acupuncture device in the same field of endeavor where a needle driver is equivalently driven by an electromagnet or a motor (P0040). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power source of Na to be an electromagnet in place of a motor as taught by Kim since Kim teaches their equivalency.

Allowable Subject Matter
Claims 4, 6, 8-10, 12-15, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771


/TODD J SCHERBEL/Primary Examiner, Art Unit 3771